J-S08005-22

                              2022 PA Super 67


 IN THE INTEREST OF: E.L.W., A             :     IN THE SUPERIOR COURT OF
 MINOR                                     :          PENNSYLVANIA
                                           :
                                           :
                                           :
                                           :
                                           :     No. 536 MDA 2021

       Appeal from the Dispositional Order Entered November 3, 2020
    In the Court of Common Pleas of Luzerne County Juvenile Division at
                      No(s): CP-40-JV-0000098-2020


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

OPINION BY BOWES, J.:                          FILED: APRIL 13, 2022

      E.L.W. appeals from the dispositional order which also adjudicated her

delinquent for acts constituting terroristic threats. Since we conclude that the

juvenile   court’s factual findings   do   not support the     adjudication of

delinquency, we vacate the juvenile court’s order.

      The juvenile court summarized the history of this case as follows.

            On November 2, 2020, Officer Matthew Godlewski testified
      that he is a police officer for Wilkes-Barre Township Police
      Department. Officer Godlewski indicated that on June 2, 2020,
      while on duty, he became aware of a social media post regarding
      proposed “looting” at the Walmart store in Wilkes-Barre Township,
      Luzerne County, PA. When shown a hard copy print of the social
      media post, Officer Godlewski identified the post as appearing on
      Facebook. The post specifically stated as follows, “We looting
      Walmart in Wilkes-Barre, PA tomorrow at 8 p.m. in all black, or
      just me?”

            Officer Godlewski testified that stores throughout the United
      States were experiencing an increase in looting during the
      summer of 2020. Officer Godlewski explained that he interpreted
      the social media post to indicate a serious threat similar to
      someone threatening to “blow up” a school. In light of what was
J-S08005-22


     occurring throughout the United States in the summer of 2020,
     specifically looting, the post was taken very seriously by law
     enforcement. Officer Godlewski investigated the matter further
     and discovered the identity of the juvenile who initiated the post
     to be that of [Appellant]. He then reached out to a detective, Lee
     Ann Rey, who subsequently assumed responsibility for the
     investigation.

            Mr. Louis Bernardi testified that he is a Luzerne County
     juvenile probation officer assigned to supervise [Appellant]. He
     began supervising [her] in January 2019.          Officer Bernardi
     testified that he was contacted by the chief of juvenile probation,
     Angela Zera, who requested that he independently investigate the
     allegations regarding [Appellant]’s role in generating the subject
     social media post. Officer Bernardi stated that he spoke to
     [Appellant]’s mother on June 2, 2020 and was able to speak to
     [Appellant] the following day on June 3.              According to
     Officer Bernardi, [Appellant] apologized for her actions and stated
     that she did not mean to post the statement on Facebook.
     Officer Bernardi stated that [Appellant] indicated that she was
     never going to “loot” Walmart, that she was joking around and
     had no intention of doing it. Officer Bernardi stated that he
     entered into a discussion with [Appellant] wherein he explained
     the consequences of her actions. Officer Bernardi testified that
     [Appellant] appeared not to grasp the consequences of her actions
     prior to initiating the social media post.

           [Appellant] was charged with a single count of terroristic
     threats. On November 2, 2020, after an adjudication hearing, the
     court determined that the juvenile, [Appellant] committed the
     delinquent act of terroristic threats pursuant to 18 Pa.C.S.
     [§] 2706(a)(3). [The same day, the juvenile ordered Appellant to
     continue on her preexisting probation, to provide twenty-five
     hours of community service, and to pay court costs.]           On
     November 12, 2020, [Appellant] filed a post-dispositional motion
     for reconsideration for which the court scheduled a hearing for
     December 14, 2020. After receipt of the transcript of the
     proceeding and deliberation, on March 24, 2021, the court entered
     an order denying the Motion for Reconsideration and affirming the
     adjudication of delinquency of [Appellant].

Juvenile Court Opinion, 6/22/21, at 1-2 (cleaned up).




                                    -2-
J-S08005-22


      Appellant filed a timely notice of appeal, and she and the juvenile court

complied with Pa.R.A.P. 1925. Appellant presents the following questions for

our review:

      1.      Whether the Commonwealth did not present sufficient
              evidence to conclude that the Appellant violated 18
              Pa.C.S.A. § 2706(a)(3).

      2.      Whether the Court erred when it misapplied the law as to
              the intent necessary to conclude that the juvenile Appellant
              violated 18 Pa.C.S.A. § 2706(a)(3).

      3.      Whether the terroristic threats statute violates the
              Appellant’s 1st Amendment right under the United States
              Constitution to free speech.

Appellant’s brief at 7-8.

      Appellant’s first two issues challenge the juvenile court’s determination

that the Commonwealth offered sufficient evidence to establish that her

conduct met all of the elements of the crime of terroristic threats.         The

following principles govern our consideration of those claims:

            When a juvenile is charged with an act that would constitute
      a crime if committed by an adult, the Commonwealth must
      establish the elements of the crime by proof beyond a reasonable
      doubt. When considering a challenge to the sufficiency of the
      evidence following an adjudication of delinquency, we must review
      the entire record and view the evidence in the light most favorable
      to the Commonwealth.             In determining whether the
      Commonwealth presented sufficient evidence to meet its burden
      of proof, the test to be applied is whether, viewing the evidence
      in the light most favorable to the Commonwealth and drawing all
      reasonable inferences therefrom, there is sufficient evidence to
      find every element of the crime charged. The Commonwealth may
      sustain its burden of proving every element of the crime beyond
      a reasonable doubt by wholly circumstantial evidence.




                                      -3-
J-S08005-22


            The facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with a
      defendant’s innocence. Questions of doubt are for the hearing
      judge, unless the evidence is so weak that, as a matter of law, no
      probability of fact can be drawn from the combined circumstances
      established by the Commonwealth. The finder of fact is free to
      believe some, all, or none of the evidence presented.

In Interest of P.S., 158 A.3d 643, 650 (Pa.Super. 2017) (cleaned up).

Further, “[b]ecause evidentiary sufficiency is a question of law, our standard

of review is de novo and our scope of review is plenary.” Interest of D.J.B.,

230 A.3d 379, 387 (Pa.Super. 2020) (cleaned up).

      Or legislature has defined the crime of terroristic threats as follows:

      A person commits the crime of terroristic threats if the person
      communicates, either directly or indirectly, a threat to:

            (1) commit any crime of violence with intent to
            terrorize another;

            (2) cause evacuation of a building, place of assembly
            or facility of public transportation; or

            (3) otherwise cause serious public inconvenience, or
            cause terror or serious public inconvenience with
            reckless disregard of the risk of causing such terror or
            inconvenience.

18 Pa.C.S. § 2706(a).

      We have explained that the purpose of the terroristic threats statute “is

to impose criminal liability on persons who make threats which seriously

impair personal security or public convenience.” Commonwealth v. Kline,

201 A.3d 1288, 1290 (Pa.Super. 2019) (cleaned up). As such, “neither the

ability to carry out the threat nor a belief by the person threatened that it will


                                      -4-
J-S08005-22


be carried out is an essential element of the crime.” Id. (cleaned up). See

also In re J.H., 797 A.2d 260, 262 (Pa.Super. 2002) (”Neither the ability to

carry out the threat, nor a belief by the person threatened that the threat will

be carried out, is an element of the offense.”).

      As Appellant was adjudicated delinquent pursuant to subsection (a)(3),

the question before us is whether the Commonwealth established that she

communicated a threat to cause serious public inconvenience and that she did

so with reckless disregard of the risk of causing said inconvenience. Appellant

does not dispute that she made the communication at issue or that it

constituted a threat. Rather, she maintains that the juvenile court erred in

finding that the Commonwealth established that she communicated the threat

with the requisite mens rea, namely reckless disregard of the risk of causing

such inconvenience.

      Specifically, Appellant contends that the Commonwealth failed to

produce any evidence that she had appreciated the risk of serious public

inconvenience that her threat might cause but chose to disregard that risk and

proceed anyway. See Appellant’s brief at 17-18. She argues that the juvenile

court, in analyzing the terroristic threats statute, improperly focused on the

effect that the communication had on the people who received it, instead of

whether Appellant was both conscious of the risk that her threat would have

that effect and that she disregarded that risk when she made her Facebook

post. Id. at 22. Indeed, Appellant asserts that the trial court’s factual finding


                                      -5-
J-S08005-22


that Appellant did not comprehend the effect her post would have is

incompatible with a finding that she acted with conscious disregard, and

instead supports only that she acted negligently. Id. at 22-23.

      We agree with Appellant that the juvenile court misapprehended the

nature of the mens rea of recklessness, and that the court’s factual findings

as to Appellant’s state of mind cannot support the adjudication in this case.

      Our legislature has defined the varying degrees of criminal culpability as

follows:

      (1) A person acts intentionally with respect to a material element
      of an offense when:

            (i) if the element involves the nature of his conduct or
            a result thereof, it is his conscious object to engage in
            conduct of that nature or to cause such a result; and

            (ii) if the element involves the attendant
            circumstances, he is aware of the existence of such
            circumstances or he believes or hopes that they exist.

      (2) A person acts knowingly with respect to a material element of
      an offense when:

            (i) if the element involves the nature of his conduct or
            the attendant circumstances, he is aware that his
            conduct is of that nature or that such circumstances
            exist; and

            (ii) if the element involves a result of his conduct, he
            is aware that it is practically certain that his conduct
            will cause such a result.

      (3) A person acts recklessly with respect to a material element of
      an offense when he consciously disregards a substantial and
      unjustifiable risk that the material element exists or will result
      from his conduct. The risk must be of such a nature and degree
      that, considering the nature and intent of the actor’s conduct and

                                      -6-
J-S08005-22


      the circumstances known to him, its disregard involves a gross
      deviation from the standard of conduct that a reasonable person
      would observe in the actor’s situation.

      (4) A person acts negligently with respect to a material element
      of an offense when he should be aware of a substantial and
      unjustifiable risk that the material element exists or will result
      from his conduct. The risk must be of such a nature and degree
      that the actor’s failure to perceive it, considering the nature and
      intent of his conduct and the circumstances known to him,
      involves a gross deviation from the standard of care that a
      reasonable person would observe in the actor’s situation.

18 Pa.C.S. § 302(b).

      Thus, in contrast with negligence, which involves a person choosing to

act when he should be, but is not actually, subjectively aware that he is

creating a substantial and unjustifiable risk of harm, recklessness is closer to

a knowing, intentional act. See, e.g., Commonwealth v. Vogelsong, 90

A.3d 717, 719 (Pa.Super. 2014). As we have explained, “the mens rea of

recklessness implicates knowledge in two ways: (1) the actor must

consciously (i.e., with knowledge) disregard a substantial and unjustifiable

risk; and (2) the risk that the actor disregards is measured by the

circumstances known to the actor.” Commonwealth v. Sitler, 144 A.3d 156,

164 (Pa.Super. 2016). Therefore, a conscious disregard of a risk necessarily

“involves first becoming aware of the risk and then choosing to proceed in




                                     -7-
J-S08005-22


spite of the risk.”1       Commonwealth v. Sanders, 259 A.3d 524, 532

(Pa.Super. 2021) (en banc) (cleaned up).

       Specifically regarding § 2706(a)(3), our Supreme Court recently

observed that “it is the risk of fear, terror, and intimidation, inherent to the

threat itself, which is consciously disregarded by the reckless speaker. Even

though the speaker may not specifically intend the prohibited result, he

contemplates its substantial risk and chooses to ignore it.” Interest

of J.J.M., 265 A.3d 246, 265 (Pa. 2021) (emphasis added). In other words,

unless the Commonwealth produced evidence in the instant action to

substantiate a finding that Appellant was consciously aware of a substantial

and unjustifiable risk that terror or public inconvenience would result from her

communication, the evidence cannot support her adjudication pursuant to

§ 2706(a)(3).

       The juvenile court in the case sub judice instead operated under the

belief that the effect of the threat upon the listener was paramount, and that


____________________________________________


1  Our sister court has further expounded upon the meaning of the term as
follows. “As to the term consciously disregards, Merriam-Webster’s defines
conscious as perceiving, apprehending, or noticing with a degree of controlled
thought or observation.” S.H. v. Dep’t of Human Servs., 228 A.3d 22, 28
(Pa.Cmwlth. 2020) (cleaned up). “Disregard is defined as to pay no attention
to: treat as unworthy of regard or notice.” Id. (cleaned up). Therefore, “[t]o
act recklessly, [the accused] had to have perceived, but purposely ignored,
the substantial and unjustifiable risk [that the proscribed harm would result].”
Id. (cleaned up). While the decision is not binding on this Court, we value its
further elucidation of the concepts at issue. See, e.g., Commonwealth v.
Schultz, 133 A.3d 294, 321 (Pa.Super. 2016) (noting that Commonwealth
Court decisions are not binding on us but may serve as persuasive authority).

                                           -8-
J-S08005-22


recklessness, or a conscious disregard, was established if Appellant proceeded

to make a threat without first contemplating or appreciating the risks:

      In my view, the effect of the statement is the crux of the interest
      of [subsection (a)(3)] of the statute, the main fact. I’ve had
      testimony from a detective and an officer of the effect that it had
      upon them. I’ve had testimony from two business owners of the
      effect that it had upon two major businesses within the area. I
      had testimony from the detective telling me about the effect that
      that statement had on smaller businesses within the same strip
      mall [in] which Wal-Mart is located. The effect was grave. The
      effect caused a reaction that we have heard about here today.

            [Appellant], I believe that when you made this statement
      you did not understand the effect, but that’s the nature of a
      reckless disregard.

               ....

             That’s the nature of a reckless disregard, is not
      understanding how cavalier that statement was and the ripple
      effect and the domino effect that it had on other people’s
      livelihoods, other people’s psyche, other people’s sense of
      community safety, the impact it had on resources within our
      community, the fact that other’s lives were either directly or
      indirectly impacted; that, to me, is the nature of reckless
      disregard.

N.T. Adjudication Hearing, 11/2/20, at 49-50.

      Manifestly, the juvenile court’s understanding of conscious disregard is

inconsistent    with   the   above   precedent.   The   effect   of   Appellant’s

communication on its viewers, namely, placing them in fear that her threat

might be carried out, while representative of the harm that our legislature

sought to address, is not an element of the crime of terroristic threats. See

Kline, supra at 1290. More importantly, the fact that Appellant made her

communication without understanding the potential harm that she risked

                                       -9-
J-S08005-22


creating at most would support a finding that she acted negligently. See 18

Pa.C.S. § 302(b)(4) (“A person acts negligently with respect to a material

element of an offense when he should be aware of a substantial and

unjustifiable risk . . . of such a nature and degree that the actor’s failure to

perceive it, considering the nature and intent of his conduct and the

circumstances known to him, involves a gross deviation from the standard of

care that a reasonable person would observe in the actor’s situation.”).

      To rule that Appellant’s actions violated § 2706(a)(3), the juvenile court

was required to find, based upon evidence produced by the Commonwealth at

the adjudicatory hearing, that Appellant was in fact subjectively aware of a

substantial and unjustifiable risk that her Facebook post would cause the

proscribed harm, but that she consciously decided to disregard that risk and

make the post anyway. The juvenile court’s finding that Appellant did not in

fact appreciate the possible effects of her communication invalidates her

adjudication of delinquency pursuant to subsection (a)(3). See Interest of

J.J.M., supra at 274 (vacating adjudication of delinquency pursuant to

§ 2706(a)(3) where there was “simply no evidence on this record from which

to conclude appellant was aware the ambiguous remark he made might cause




                                     - 10 -
J-S08005-22


a serious public inconvenience or terror, and consciously proceeded to

disregard that risk”).2

       The Commonwealth argues that the evidence produced at the

adjudicatory hearing did establish that Appellant acted with the requisite mens

rea. Specifically, the Commonwealth asserts:

             In the instant case, the backdrop to Appellant’s post was the
       reporting of riots and looting throughout the spring across the
       country. Appellant’s post raised the specter of events occurring
       across the country coming to Wilkes-Barre Township. Appellant’s
       claim that she did not know how her post would be perceived is
       disingenuous. The events occurring elsewhere put Appellant’s
       post in context. It strongly implies that Appellant was aware of
____________________________________________


2 Also compare Commonwealth v. Sanders, 259 A.3d 524, 533 (Pa.Super.
2021) (en banc) (reversing conviction for want of recklessness because
“[a]bsent from this case is any evidence that Appellant was consciously aware
of a substantial and unjustifiable risk created by her conduct that would cause
injury to the victim.”); and Commonwealth v. Gilliland, 422 A.2d 206, 207
(Pa.Super. 1980) (reversing convictions requiring proof of recklessness
because “[t]here was no conscious realization of a substantial risk which was
subsequently disregarded, but rather a general lack of awareness of the
situation on the part of the appellant.”); with Commonwealth v. Sitler, 144
A.3d 156, 164 (Pa.Super. 2016) (en banc) (ruling that the defendant’s prior
vehicular manslaughter conviction was pertinent to the recklessness element
of homicide by vehicle since the Commonwealth was required to prove that
he had “knowledge that his conduct created a risk that he subsequently
disregarded”); Commonwealth v. Vogelsong, 90 A.3d 717, 720 (Pa.Super.
2014) (holding conscious disregard was established by the fact that the
defendant continued to allow her horse to roam free after it had wandered
onto a nearby roadway and police had warned her to take steps to prevent it
from doing so again); and Commonwealth v. Cheatham, 615 A.2d 802, 807
(Pa.Super. 1992) (affirming conviction for homicide by vehicle based upon a
collision caused by the defendant blacking out and losing control of his car
upon concluding that the Commonwealth proved recklessness by showing that
the defendant chose to drive even though he knew that he had a seizure
disorder, knew the frequency of his seizures, knew that they came on without
warning, and knew that he was not legally permitted to drive because he had
not been seizure-free for one year).

                                          - 11 -
J-S08005-22


       what was happening around the country and that she knowingly
       disregarded a risk of substantial public inconvenience when she
       posted, “We looting Wal-Mart in Wilkes-Barre, PA tomorrow at
       8[.]”

Commonwealth’s brief at 11.3

       We are unpersuaded.          First, while the Commonwealth may consider

Appellant’s claim of surprise at the effects of her post to be incredible, the

juvenile court did not. Indeed, it specifically found that Appellant did not grasp

the consequences of the social media post prior to initiating it.       See N.T.

Adjudication Hearing, 11/2/20, at 49 (“[Appellant], I believe that when you

made this statement you did not understand the effect[.]”). It is well-settled

that the determination of Appellant’s credibility was solely the province of the

juvenile court, which was free to believe some, all, or none of the evidence.

See In Interest of P.S., supra at 650.

       Moreover, the same argument the Commonwealth proffers here was

rejected by our Supreme Court in Interest of J.J.M, supra. In that case,

this Court affirmed an adjudication pursuant to § 2706(a)(3) where the

juvenile, shortly after the Parkland school shooting, made a comment in the

hallway of his school about wanting to “beat the record,” which another

student interpreted as referencing a desire to shoot even more victims than



____________________________________________


3 Although the Commonwealth has elected to remain vague, we take judicial
notice that Appellant’s June 2, 2020 Facebook post was made eight days after
the death of George Floyd at the hands of Minneapolis police officer
Derek Chauvin.

                                          - 12 -
J-S08005-22


were killed at Parkland. We opined that, in that context, the juvenile surely

must have appreciated the effect that his statement would have on his fellow

students, yet chose to make his statement anyway. Our High Court reversed,

indicating as follows:

       [A]lthough we recognize some listeners might hear appellant’s
       statement as threatening because it was uttered in a school
       hallway in the wake of the Parkland shooting, that is not enough
       to prove it was made with a reckless — that is, a conscious —
       disregard of a substantial and unjustifiable risk of causing terror.
       There is simply no evidence on this record from which to conclude
       appellant was aware the ambiguous remark he made might cause
       a serious public inconvenience or terror, and consciously
       proceeded to disregard that risk. See Appellant’s Brief at 33
       (“Never was there any testimony or evidence presented that
       [appellant knew] of any recent school shootings, [or] had acted
       violently or in a physically menacing manner while at school[.]”);
       id. at 36 (“no testimony was presented that [appellant] had a
       history of fighting at school, arguing with teachers or other
       students, or bringing or attempting to bring weapons to the
       school”). Nor does the mere fact that one unintended recipient
       overheard it and became subjectively concerned suffice to
       establish appellant’s state of mind.

Interest of J.J.M., supra at 274.4




____________________________________________


4  Only two justices ascribed to this aspect of the J.J.M. opinion. Three others
would have vacated the adjudication of delinquency because they believe that
the First Amendment prohibits punishing true threats unless the speaker
intended the recipient to feel threatened. See Interest of J.J.M., 265 A.3d
246, 288 (Pa. 2021) (Todd, J., concurring, joined by Donohue, J. and Wecht,
J.). The remaining two justices agreed that the terroristic threats statute was
constitutional and would have affirmed this Court based on the arguments
described above. See id. at 289-90 (Mundy, J., concurring and dissenting,
joined by Baer, C.J.). These various opinions indicate that at least four
present members of the Court would deem Appellant’s adjudication unsound
for one reason or another.

                                          - 13 -
J-S08005-22


       Although a reasonable person could have, and perhaps should have,

been aware that her post might cause a reaction that would amount to a public

inconvenience, evidence that proves negligence is insufficient to establish a

violation of § 2706(a)(3). The Commonwealth was required to offer evidence

that convinced the juvenile court that Appellant in fact was conscious of the

risk that joking about looting posed, and that she made the decision to post

that invitation on her Facebook page anyway. For the reasons detailed above,

the Commonwealth failed to meet its burden.

       Therefore,     we     conclude      that,   because   the   juvenile   court

misapprehended the requirements of a determination of recklessness, and

instead adjudicated Appellant delinquent upon a factual finding supporting

only negligence, Appellant’s adjudication of delinquency for acts which, if

committed by an adult, would constitute a violation of 18 Pa.C.S. § 2706(a)(3)

cannot stand. Consequently, we vacate the juvenile court’s November 3, 2020

order in its entirety.5

____________________________________________


5  Our ruling on Appellant’s first two issues obviates our need to address her
claim that § 2706(a)(3) is an unconstitutional violation of the First
Amendment. We nonetheless observe that, even if Appellant had not waived
the issue by failing to include it in her Pa.R.A.P. 1925(b) statement,
Appellant’s claim was rejected by four justices in Interest of J.J.M., a case
decided after Appellant filed her brief in this Court:

       [T]he First Amendment does not prohibit the States from
       criminalizing threats made in reckless disregard of the risk of
       causing fear. It necessarily follows, then, that there is no
       Constitutional problem with the fact that [§] 2706(a)(3) of the
(Footnote Continued Next Page)


                                          - 14 -
J-S08005-22


       Order vacated.

       Judge McCaffery joins this Opinion.

       Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/13/2022




____________________________________________


       Crimes Code permits a conviction for terroristic threats, i.e., a true
       threat, even in the absence of any specific intent to intimidate by
       the speaker. Rather, we conclude it is enough, to survive First
       Amendment scrutiny, that the statute requires proof of a
       conscious disregard of a substantial and unjustifiable risk of
       terrorizing or intimidating others.

Interest of J.J.M., 265 A.3d 246, 263 (Pa. 2021).


                                          - 15 -